Gineene Williams, et al. v. Peninsula Regional Medical Center, et al., No. 18, September
Term, 2014, Opinion by Adkins, J.

MEDICAL MALPRACTICE LIABILITY — MENTAL HYGIENE LAWS —
INVOLUNTARY ADMISSIONS — STATUTORY IMMUNITY: Health care
providers are immune from liability both when they evaluate and involuntarily admit an
individual and when they evaluate and decide not to involuntarily admit an individual.
Circuit Court for Wicomico County
Case No.: 22-C-11-000198
Argued: 10/3/2014

                                      IN THE COURT OF APPEALS

                                            OF MARYLAND



                                                 No. 18

                                          September Term, 2014



                                     GINEENE WILLIAMS, etc., et al.

                                                    v.

                                    PENINSULA REGIONAL MEDICAL
                                            CENTER, et al.



                                           Barbera, C.J.
                                           Harrell
                                           Battaglia
                                           Greene
                                           Adkins
                                           McDonald
                                           Watts,

                                                 JJ.




                                          Opinion by Adkins, J.



                                                 Filed: November 21, 2014
       In this tragic case, a young man, age 34, was brought to a hospital emergency room

suffering from suicidal ideation and auditory and visual hallucinations. After evaluating

him, health care providers decided not to admit him for psychiatric treatment and

discharged him to the care of his mother.       That same night, he was killed by law

enforcement officers after inviting the officers to shoot him, and then aggressively rushing

them. Our task is to decide whether hospital and health care providers enjoy statutory

immunity against a wrongful death and survivorship action alleging negligence in the

decision to release rather than involuntarily admit the young man to the hospital.

                             FACTS AND PROCEEDINGS

       On April 20, 2009, Gineene Williams brought her son, Charles Williams, Jr., to

Peninsula Regional Medical Center (“PRMC”), where Dr. Michael P. Murphy and mental

health worker George Stroop (collectively with PRMC, “the Health Care Providers”)

examined and evaluated him.1 Williams had been suffering with suicidal ideation and

auditory and visual hallucinations. Although alert and cooperative during his examination,

Williams informed the Health Care Providers that he was “communicating with ‘the

lord[,’] that he believed his ex-girlfriend had placed a curse on him[,] and that he had

suffered blindness when he looked at a text message from her while in the emergency




       1
         Although undisputed, these facts are drawn from Plaintiffs’ Complaint and are
accepted as true and viewed in the light most favorable to Plaintiffs, as they must be on
appellate review of the grant of a defendant’s motion to dismiss. See Heavenly Days
Crematorium, LLC v. Harris, Smariga & Assocs., 433 Md. 558, 562, 72 A.3d 199, 201
(2013).
room.” During the examination, the Health Care Providers noted cuts on the inside of

Williams’s arms and that he “minimiz[ed] any problems going on with him.”

       Upon completing the examination, the Health Care Providers elected not to admit

Williams, discharging him to the care of his mother and advising her to remove any

firearms from the home. Williams received a discharge diagnosis of “insomnia, fatigue,

[and] bizarre behavior,” a prescription for the sedative Ambien, and instructions to return

if he felt that he would harm himself or others.

       Immediately after discharge, Williams absconded from his mother’s care and went

to a restaurant with his children and their mother, Michelle Crippen. At some point upon

leaving the restaurant, Williams demanded that Crippen pull her vehicle to the side of the

road. He exited the vehicle and disappeared. Shortly before midnight, after spending

several hours wandering the streets of Salisbury, Williams broke into a residence, at which

time the homeowner notified police. Upon arrival, officers encountered Williams in the

front yard of the residence wielding a knife and saying, “shoot me, f***ing shoot me,

somebody’s going to die tonight.” He then held the knife to his throat and declared, “I

want you to shoot me, I want to die.” When Williams rushed the officers, they fired their

weapons at him. When he persisted, the officers fired again, killing him.

       Plaintiffs Gineene Williams,2 Patricia Gaines, Michelle Crippen, and Charles A.

Williams, Sr. (“the Family” or “Plaintiffs”) filed a wrongful death and survivorship action



       2
        Gineene Williams was appointed Personal Representative of Williams’s estate,
and was thus entitled to bring a survivorship claim. See Md. Code (1974, 2011 Repl. Vol.),
§ 7-401 of the Estates and Trusts Article.
                                             2
against the Health Care Providers in the Circuit Court for Wicomico County, alleging

negligence, including (1) a “failure to appreciate the signs and symptoms” exhibited by

Williams, (2) a failure to perform the appropriate diagnostic tests, (3) a “failure to

appreciate the seriousness” of Williams’s condition, (4) a “failure to admit” Williams, and

(5) a “general failure to properly care for” Williams. No bad faith was alleged.

       The Health Care Providers filed Motions to Dismiss, arguing that the Complaint

failed to state a claim upon which relief could be granted, that they were entitled to statutory

immunity, and that the Complaint failed to assert that the actions of the Health Care

Providers were the proximate cause of Williams’s injuries. After hearing arguments, the

Circuit Court granted the Motions to Dismiss, concluding that the Health Care Providers

were protected from liability by statutory immunity. The Family appealed to the Court of

Special Appeals, which affirmed the decision of the Circuit Court. Williams v. Peninsula

Reg’l Med. Ctr., 213 Md. App. 644, 75 A.3d 359 (2013).

       We granted the Family’s Petition for Writ of Certiorari to answer the following

question:

              Does Maryland’s involuntary admission immunity statute,
              [Md. Code (1982, 2009 Repl. Vol.), § 10-618 of the Health-
              General Article], apply to health care providers who evaluate
              an individual and decide to discharge the patient from
              psychiatric care?3

       3
         Plaintiffs include a second question presented in their brief, arguing that the Court
of Special Appeals erred when it imposed a heightened pleading standard. Because
Plaintiffs did not present this issue in their Petition for Writ of Certiorari, we decline to
address it. See Md. Rule 8-131(b) (“Unless otherwise provided by the order granting the
writ of certiorari, in reviewing a decision rendered by the Court of Special Appeals or by a
circuit court acting in an appellate capacity, the Court of Appeals ordinarily will consider
only an issue that has been raised in the petition for certiorari or any cross-petition and that
                                               3
Because we answer yes, we shall affirm the judgment of the Court of Special Appeals.

                               STANDARD OF REVIEW

       The standard of appellate review of a lower court’s grant of a motion to dismiss is

well-settled: “[i]n reviewing the underlying grant of a motion to dismiss, we must assume

the truth of the well-pleaded factual allegations of the complaint, including the reasonable

inferences that may be drawn from those allegations.” Debbas v. Nelson, 389 Md. 364,

372, 885 A.2d 802, 807 (2005) (citations omitted). We review these issues as a matter of

law. See Davis v. Slater, 383 Md. 599, 604, 861 A.2d 78, 80–81 (2004) (citations omitted)

(stating that interpreting the Maryland Code is a matter of law).

                                      DISCUSSION

       The single question presented by the Petitioners unfolds in their brief as two distinct

issues. First, they read the text of Md. Code (1982, 2009 Repl. Vol.), § 10-618 of the

Health-General Article (“HG”) and Md. Code (1973, 2013 Repl. Vol.), § 5-623 of the

Courts and Judicial Proceedings Article (“CJP”) narrowly. They would have us interpret

the statutory scheme to limit immunity to those individuals who apply for the involuntary

admission of another and exclude those who perform the involuntary admission evaluation.

Second, Plaintiffs contend that the immunity provided by HG § 10-618 and CJP § 5-623




has been preserved for review by the Court of Appeals.”); Richmond v. State, 330 Md. 223,
235, 623 A.2d 630, 636 (1993) (“[T]his Court ordinarily will not consider an issue not
included in the petition for certiorari.”), abrogated on other grounds by Christian v. State,
405 Md. 306, 951 A.2d 832 (2008).
                                              4
applies only if the patient is admitted to the hospital, not in instances in which the individual

is evaluated and released.

       The Health Care Providers read this legislation more expansively. They contend

that both the plain language and underlying purpose of HG § 10-618 and CJP § 5-623

dictate that statutory immunity extends to health care providers who perform an evaluation

and decide not to involuntarily admit an individual. Counseling against our adoption of

the Family’s view, they warn that such a narrow reading of statutory immunity would

create a perverse incentive for health care providers to involuntarily admit individuals to

avoid potential liability.

       Here, we are asked to address the statutory immunity conferred in HG § 10-618,

which cross-references CJP § 5-623. Section 10-618 provides:

               (a) A person who applies for involuntary admission of an
               individual shall have the immunity from liability described
               under § 5-623(b) of the Courts and Judicial Proceedings
               Article.

               (b) A facility or Veterans’ Administration hospital that acts in
               compliance with the provisions of Part III of this subtitle shall
               have the immunity from liability described under § 5-623(c) of
               the Courts and Judicial Proceedings Article.

               (c) An agent or employee of a facility or Veterans’
               Administration hospital who acts in compliance with the
               provisions of Part III of this subtitle shall have the immunity
               from liability described under § 5-623(d) of the Courts and
               Judicial Proceedings Article.




                                               5
The subsections in HG § 10-618 correspond to relevant subsections in CJP § 5-623, which

states in part4:

               (b) A person who in good faith and with reasonable grounds
               applies for involuntary admission of an individual is not civilly
               or criminally liable for making the application under Title 10,
               Subtitle 6, Part III of the Health-General Article.

               (c) A facility or veterans’ administration hospital that, in good
               faith and with reasonable grounds, acts in compliance with the
               provisions of Title 10, Subtitle 6, Part III of the Health-General
               Article is not civilly or criminally liable for that action.

               (d) An agent or employee of a facility or veterans’
               administration hospital who, in good faith and with reasonable
               grounds, acts in compliance with the provisions of Title 10,
               Subtitle 6, Part III of the Health-General Article is not civilly
               or criminally liable for that action.

       “The cardinal rule of statutory interpretation is to ascertain and effectuate the intent

of the Legislature.” Kushell v. Dep’t of Natural Res., 385 Md. 563, 576, 870 A.2d 186,



       4
        CJP § 5-623 also defines “Admission” and “Facility” by cross-reference to HG §
10-101, which defines the terms as follows:
             (c)(1) “Admission” means the process by which an individual
             is accepted as a resident in:
                     (i) An inpatient facility; or
                     (ii) A Veterans’ Administration hospital in this
                     State that provides care or treatment for
                     individuals who have mental disorders.
             (2) “Admission” includes the physical act of the individual
             entering the facility or Veterans’ Administration hospital.
                                             ***
             (e)(1) Except as otherwise provided in this title, “facility”
             means any public or private clinic, hospital, or other institution
             that provides or purports to provide treatment or other services
             for individuals who have mental disorders.
             (2) “Facility” does not include a Veterans’ Administration
             hospital.
                                               6
193 (2005). Therefore, we must determine whether the General Assembly intended to

provide the Health Care Providers immunity from liability. In ascertaining legislative

intent, we return to our oft-repeated canons of statutory construction:

              [W]e begin with the normal, plain meaning of the language of
              the statute. If the language of the statute is unambiguous and
              clearly consistent with the statute’s apparent purpose, our
              inquiry as to legislative intent ends ordinarily and we apply the
              statute as written, without resort to other rules of construction.
              . . . We, however, do not read statutory language in a vacuum,
              nor do we confine strictly our interpretation of a statute’s plain
              language to the isolated section alone. Rather, the plain
              language must be viewed within the context of the statutory
              scheme to which it belongs, considering the purpose, aim, or
              policy of the Legislature in enacting the statute.

Lockshin v. Semsker, 412 Md. 257, 275–76, 987 A.2d 18, 28–29 (2010) (internal citations

omitted). Also, “[i]n analyzing a statute, we must always be cognizant of the fundamental

principle that statutory construction is approached from a ‘commonsensical’ perspective.

Thus, we seek to avoid constructions that are illogical, unreasonable, or inconsistent with

common sense.” Frost v. State, 336 Md. 125, 137, 647 A.2d 106, 112 (1994) (citation

omitted).

                Whether HG § 10-618 And CJP § 5-623 Apply To The
                         Health Care Providers Generally

       To resolve the Family’s contention that § HG 10-618 does not apply to those—like

the Health Care Providers—who perform an involuntary admission evaluation, we look to

the words of the statute. The Family members rely upon the language in § 10-618(a) that

“[a] person who applies for involuntary admission of an individual shall have the immunity

from liability,” arguing that because the Health Care Providers did not apply for Williams’s


                                              7
involuntary admission, they are not covered by the statutory immunity scheme. Quite

simply, this argument fails because Petitioners stop short in their reading of § 10-618. They

read subpart (a) and ignore the rest of the section.

       Section 10-618 provides immunity to the three groups who participate in the

involuntary admission process. Although the Health Care Providers would not qualify for

immunity under subsection (a), the General Assembly clearly included them when drafting

subsections (b) and (c). PRMC qualifies as a “facility” under § 10-618(b), as it is a “public

or private clinic, hospital, or other institution that provides or purports to provide treatment

or other services for individuals who have mental disorders.” HG § 10-101(e)(1). Stroop

and Murphy qualify as agents or employees of a facility, pursuant to § 10-618(c). In light

of this statutory scheme, Plaintiffs’ narrow reading is incomplete and incorrect.

       The plain, unambiguous language of HG § 10-618 and CJP § 5-623 extends

immunity to health care institutions and their agents who evaluate an individual as part of

the involuntary admission process.

           Whether HG § 10-618 And CJP § 5-623 Apply When Evaluation
                    Does Not Lead To Involuntary Admission

       We next consider whether the General Assembly intended to provide immunity to

the Health Care Providers when they evaluate patients but decide not to involuntarily admit

them. In support of their narrow reading of HG § 10-618, Plaintiffs point to the titling of

Part III of Subtitle 6, captioned “Involuntary Admissions,” and to CJP § 5-623 because of

its caption: “Admissions to mental health facilities.” Thus, Plaintiffs urge us to interpret




                                               8
these statutes as only applying when an individual is admitted. Here, Williams was

evaluated but discharged.

       Again we turn to the text of HG § 10-618 and CJP § 5-623, which shield institutions

and their agents who “act[] in compliance with the provisions of” Subtitle 6, Part III of the

Health-General Article.5 In addition to exempting certain actors from liability, Part III also

includes provisions regarding involuntary admission applications (§ 10-615), admission

certificates (§ 10-616), and limitations on admission (§ 10-617). Specifically, § 10-617

states in part:

                  (a) A facility or Veterans’ Administration hospital may not
                  admit the individual under Part III of this subtitle unless:
                         (1) The individual has a mental disorder;
                         (2) The individual needs inpatient care or
                         treatment;
                         (3) The individual presents a danger to the life or
                         safety of the individual or of others;
                         (4) The individual is unable or unwilling to be
                         admitted voluntarily; and
                         (5) There is no available, less restrictive form of
                         intervention that is consistent with the welfare
                         and safety of the individual.

That the General Assembly referred to all of Part III, including these restrictions on

admittance, when establishing the prerequisites to qualifying for immunity, demonstrates

its intent that the immunity extend beyond a decision to admit. As Judge Robert A. Zarnoch

wrote for the Court of Special Appeals, “a health care provider acts in compliance with

Part III when a good faith evaluation leads to commitment, but it also acts in compliance

with Part III when the conclusion of a good faith evaluation is that a less restrictive form


       5
           Part III, captioned Involuntary Admissions, comprises HG §§ 10-613–10-619.
                                               9
of intervention than commitment is warranted.” Williams, 213 Md. App. at 655, 75 A.3d

at 365. Taken together, Part III’s provisions reveal that HG § 10-618 must extend beyond

circumstances in which an individual is involuntarily admitted. In either case, the health

care provider receives immunity pursuant to § 10-618.

       It is of no consequence that the statutory captions do not specifically refer to

instances in which the decision is not to admit an individual. As the Court of Special

Appeals recognized below, “[i]n the Code Revision process, a ‘part’ is an informal unit of

statutory organization [and] [i]ts headings, captions, or labels are not deemed part of the

law.” Williams, 213 Md. App. at 652 n.5, 75 A.3d at 364 n.5 (citing Chapter 21 of the Acts

of 1982, § 4). As a general rule,

              [t]he caption or catchline of a section or subsection that is
              printed in bold type, italics, or otherwise:
              (1) is intended as a mere catchword to indicate the contents of
              the section or subsection; and
              (2)(i) may not be considered as a title of the section or
              subsection.

Md. Code (2014), § 1-208 of the General Provisions Article;6 see also Bourgeois v. Live

Entm’t, Inc., 430 Md. 14, 36, 59 A.3d 509, 522 (2013) (“Maryland Code, Art. 1, § 18,


       6
        Md. Code (2014), § 1-208 of the General Provisions Article was added by Chapter
94 of the Acts of 2014, § 2. The Revisor’s Note indicates that it is “new language derived
without substantive change from former Art. 1, § 18.” That Section read:
              The captions or headlines of the several sections of this Code
              which are printed in bold type, and the captions or headlines of
              the several subsections of this Code which are printed in italics
              or otherwise, are intended as mere catchwords to indicate the
              contents of the sections and subsections. They are not to be
              deemed or taken as titles of the sections and subsections, or as
              any part thereof; and, unless expressly so provided, they shall
              not be so deemed or taken when any of such sections and
                                            10
mak[es] captions in State statutes ‘mere catchwords’ and not part of the statutes

themselves[.]”).

       The enacting legislation for Part III includes nothing to overcome the presumption

against interpreting captions as titles or inferring legislative intent from them. Indeed, the

General Assembly expressly rejected the notion advanced by Plaintiffs: “AND BE IT

FURTHER ENACTED, That the Revisor’s Notes and catchlines contained in this Act are

not law and may not be considered to have been enacted as a part of this Act.” Chapter 21

of the Acts of 1982, § 4, at 1090. Ignoring the section captions, as we must, the statutory

scheme to which HG § 10-618 belongs leads us to the conclusion that the immunity

provision applies both when an individual is involuntarily admitted and when the decision

is made not to admit him.

       Cloaking health care providers in immunity both when they decide in favor of and

when they decide against admittance amounts to sound public policy, consistent with the

General Assembly’s intent. That the General Assembly mandated a multi-step process

before an individual’s involuntary admission, see HG §§ 10-615–617, including a detailed

list of admission limitations, see HG § 10-617, suggests legislative concern that individuals

may be wrongfully admitted.7 As explained below, this conforms to the then-evident


            subsections, including the captions or headlines, are amended
            or reenacted.
Md. Code (1957, 2011 Repl. Vol.), Article 1, § 18.
       7
         At the time of the immunity legislation’s passage, there was evidence of over
admittance and improper confinement in the State’s institutions. On September 30, 1980,
Attorney General Stephen Sachs testified before the Joint Oversight Committee on
Deinstitutionalization that his office had recently published a report in which it “concluded
                                             11
societal goal, shared by health care professionals, of discouraging excessive admittance,

with its concomitant loss of liberty.

       In 1969, a year before the General Assembly adopted in Senate Bill 210 much of

the substance of what is now HG § 10-617, the Maryland Commission to Prepare

Substantive Changes, as Necessary, in the Mental Health Laws of the State of Maryland,

issued a report to Governor Marvin Mandel, in which the Commission stated:

              This is a time of great change in the laws relating to Mental
              Health, not just in Maryland but nationwide. In the recent past
              many states have substantially revised mental health laws.
              Other states are thoroughly reviewing their existing laws. . . .
              Changes are usually dictated by increased concern over the
              civil rights of mentally ill persons, by an increased public
              awareness of mental health, perhaps also by a greater public
              maturity, or combination of all of these factors.

Report to the Governor, Commission to Prepare Substantive Changes, As Necessary, in

the Mental Health Laws of the State of Maryland, at ii (Jan. 27, 1969) (footnote omitted).

Increased social awareness and concern for civil rights of the mentally ill continued into

the early 1980s, when the immunity statute was first added to the scheme. See Protecting

the Rights of the Mentally Ill, Harvey J. Shwed, 64 ABA J. 565 (Apr. 1978) (referring to a

“rash of legislation and court decisions at the state and federal level aimed at protecting the

rights of the mentally ill and ensuring adequate treatment”).




that there were many persons improperly confined in our institutions for the mentally ill
and mentally retarded.”         First Report of the Joint Oversight Committee on
Deinstitutionalization, at 194 (Dec. 1980).
                                              12
       Two years before adoption of the immunity provisions at issue here, the General

Assembly’s newly-formed Joint Oversight Committee on Deinstitutionalization published

its first report. In its words, the Committee was created

              for the purpose of conducting a review and evaluation of
              deinstitutionalization in the mental hygiene and mental
              retardation programs in the State of Maryland . . . because,
              while it remains the number one priority of the Department of
              Health and Mental Hygiene, there appears to have been little
              progress over the past five years towards its implementation.

First Report of the Joint Oversight Committee on Deinstitutionalization, at 1 (Dec. 1980).

The Court of Special Appeals observed that the General Assembly considered “several

bills aimed at protecting the rights of mentally ill individuals” in the same year it passed

the immunity bill. Williams, 213 Md. App. at 657, 75 A.3d at 367 (citing SB 676 (1982)

and HB 1429 (1982)). The intermediate appellate court also quoted the testimony of a

representative of the Mental Health Association of Maryland, Inc. regarding these bills:

              In recent years, it has become increasingly clear to mental
              health advocates nationwide that [it] is essential to establish
              these rights legislatively. We recognize the increasing court
              involvement which has resulted in many landmark decisions
              addressing gross systemic abuses. However, we are concerned
              and convinced that the courts alone cannot provide the
              standards and mechanisms that assure good patient care and
              guarantee that rights are respected and protected. . . . We
              believe it is the responsibility of all mental health providers to
              assure the rights of mental patients.

Id. at 658, 75 A.3d at 367 (quoting Testimony on SB 676 and HB 1429, Mar. 9–10, 1982).

Without question, the changing attitudes about mental illness drove the General Assembly




                                             13
to enact legislation aimed at preventing excessive institutionalization and protecting the

civil rights of patients.8

       If the General Assembly’s intention was to protect individuals from undue

deprivation of liberty, it would make little sense to give health care providers an incentive

to err on the side of involuntary admittance in order to receive statutory immunity and

avoid liability. Instead, the statutory scheme protects the discretion of health care providers

tasked with deciding whether to involuntarily admit an individual. As the intermediate

appellate court wisely reasoned:

               Understanding the deep concern for patient rights and stringent
               requirements for involuntary admittance, it would lead to an
               absurd result if we were to interpret the immunity provision to
               only apply when someone is actually admitted. In one breath
               the statute would discourage admitting individuals before a
               careful evaluation, but in the next breath provide immunity
               only when the decision is to admit. Out of fear of liability,
               mental health professionals might err on the side of admittance,
               instead of properly exercising their discretion and following
               the stringent requirements before taking away someone’s
               liberty.




       8
         As the Supreme Court opined during this same time, “civil commitment for any
purpose constitutes a significant deprivation of liberty that requires due process
protection.” Addington v. Texas, 441 U.S. 418, 425, 99 S. Ct. 1804, 1809, 60 L. Ed. 2d
323 (1979) (quoted in Anderson v. Dep’t of Health and Mental Hygiene, 310 Md. 217, 228,
528 A.2d 904, 910 (1987)). Although cognizant of the factual and legal distinctions
between an involuntary admission—as was the case here—and an involuntary
commitment—as was the case in both Addington, supra, and Anderson, supra—we
consider the two similar to the extent they both involve an individual’s fundamental loss
of liberty. See Furda v. State, 193 Md. App. 371, 997 A.2d 856 (2010) (discussing at
length the distinctions and similarities between admission and commitment).
                                              14
Id. We agree. The immunity conferred by HG § 10-618 and CJP § 5-623 protects the

discretion of health care providers, which in turn safeguards the liberties of those subject

to evaluation and possible involuntary admission.

                                     CONCLUSION

       In conclusion, we hold that the immunity provided and described in HG § 10-618

and CJP § 5-623 extends to health care providers who evaluate an individual and decide in

good faith not to involuntarily admit him. The plain language of the text, the General

Assembly’s intent, and sound public policy compel this interpretation. Accordingly, we

affirm the judgment of the Court of Special Appeals.

                                                 JUDGMENT OF THE COURT OF
                                                 SPECIAL APPEALS AFFIRMED.
                                                 COSTS   TO   BE PAID  BY
                                                 PETITIONERS.




                                            15